Citation Nr: 0417513	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  02-19 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for a 
bilateral knee disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel


INTRODUCTION

The veteran served on active duty from April 1945 to December 
1948.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2002 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which determined that new and material evidence had 
not been presented to reopen a claim of entitlement to 
service connection for a bilateral knee disability.  

The issue of entitlement to service connection for a 
bilateral knee disability is addressed in the REMAND portion 
of the decision below and is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In an August 1997 rating decision, the RO denied 
entitlement to service connection for a bilateral knee 
disability.

2.  Evidence received since the August 1997 rating decision 
is new, relates by itself to an unestablished fact necessary 
to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  



CONCLUSIONS OF LAW

1.  The August 1997 rating action, which denied entitlement 
to service connection for a bilateral knee disability, is 
final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  Evidence received since the August 1997 rating action is 
new and material, and the veteran's claim of entitlement to 
service connection for a bilateral knee disability has been 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
a knee disability.  A review of the record demonstrates that 
the veteran's claim was initially denied by the RO in an 
August 1997 rating decision.  The veteran was notified of the 
RO's decision in August 1997, but did not file a notice of 
disagreement.  The August 1997 rating action therefore became 
final based upon the evidence then of record.  See 
38 U.S.C.A. § 7105(c).  Except as provided in 38 U.S.C.A. 
§ 5108, when a claim is disallowed by the RO, the claim may 
not thereafter be reopened and allowed, and a claim based on 
the same factual basis may not be considered.  See 
38 U.S.C.A. § 7105.  However, a claim will be reopened if new 
and material evidence has been presented or secured since the 
prior final decision.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

New and material evidence is defined by regulation.  See 
38 C.F.R. § 3.156.  The Board notes that the provisions of 
38 C.F.R. § 3.156(a) were recently amended.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  However, the amended version 
is only applicable to claims filed on or after August 29, 
2001.  The veteran's claim was received in December 2001; 
therefore the change in the regulation is applicable to his 
claim.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative or redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a).  For the limited purpose of determining 
whether to reopen a claim, the credibility of the evidence is 
to be presumed.  See Justus v. Principi, 3 Vet. App. 510 
(1992).  

A good deal of evidence has been received since the August 
1997 rating decision, including service records demonstrating 
the veteran's discharge from Brooke Army Medical Center in 
December 1947, a copy of a morning report dated in December 
1947, a statement from the veteran's private treating 
physician, and VA clinical records dated in 2000.  This 
evidence is new in that it was not previously submitted to 
agency decisionmakers.  Furthermore, the service records 
demonstrating the veteran's release from Brooke Army Medical 
Center are material evidence that by themselves relate to an 
unestablished fact necessary to substantiate the claim; the 
incurrence of an in-service incident.  This newly submitted 
evidence also raises a reasonable possibility of 
substantiating the claim.  Thus, the additional evidence is 
new and material and the claim of entitlement to service 
connection for a bilateral knee disability is reopened.  



ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for a bilateral knee 
disability is reopened.  To this extent only, the appeal is 
granted.  



REMAND

The veteran is seeking entitlement to service connection for 
a knee disability.  He contends that he injured his left knee 
during military service and that he underwent a surgical 
procedure at Brooke Army Medical Center prior to his 
discharge.  Unfortunately, the veteran's service medical 
records are unavailable and are presumed to have been 
destroyed in a 1973 fire at the National Personnel Records 
Center (NPRC) in St. Louis, Missouri.  A review of the record 
reflects that the veteran has not been informed of the use of 
buddy statements or other such evidence to support his claim.  
Additionally, an October 1997 response from the NPRC reflects 
that additional information was needed from the veteran for a 
complete search of sick books and morning reports.  

Furthermore, the veteran has not been afforded a VA medical 
examination.  Pursuant to the VCAA, VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claim.  In the case of a claim for 
disability compensation, the duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion.  38 U.S.C.A. § 5103A(d)(1).  Such an examination is 
necessary if there is competent medical evidence of a current 
disability and evidence that the disability may be associated 
with the claimant's active duty, but the record does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 
2002); 66 Fed. Reg. 45,620, 45,626 (Aug. 29, 2001) (codified 
at 38 C.F.R. § 3.159(c)(4)(i)).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  See VCAA, § 7(a), 114 
Stat. At 2099-2100.  In light of the fact that the veteran's 
service medical records are unavailable, the Board is 
compelled to conclude that a VA medical examination is 
necessary in this case.  

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002), and any other applicable legal 
precedent are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The RO should 
ensure that the veteran has been advised 
in writing of the evidence needed to 
substantiate his claim of entitlement to 
service connection for a bilateral knee 
disability and of his right to submit any 
additional evidence or argument in 
support thereof, including medical data 
and/or opinions as to the date of onset 
of the claimed disability or its 
relationship to claimed in-service trauma 
to the knees, statements from family 
members, neighbors, or others as to their 
observations or recollections concerning 
the veteran's claimed knee disability, 
copies of service medical or personnel 
records he may hold in his possession; 
statements from service medical personnel 
or "buddy" statements from fellow 
servicemen; records involving pre-
employment, employment, or insurance 
medical examinations to which he was 
subject after service; medical evidence 
from hospitals, clinics and private 
physicians by which or by whom the 
veteran may have been treated; letters 
written during service; photographs; or 
pharmacy prescription records. 

2.  The RO should contact the veteran and 
request that he provide all available 
information regarding the exact dates of 
all knee injuries during service as well 
as unit assignments and locations at the 
time of each injury.  The RO should 
forward this information as well as 
copies of the morning reports and other 
service records provided by the veteran 
to the NPRC for a further search of any 
available sick books, morning reports, or 
other resources.  Any response received 
from the NPRC should be associated with 
the claims folder.  

3.  The veteran should be afforded a VA 
examination with an appropriate 
specialist to determine the nature, 
etiology, and severity of his knee 
disability.  The veteran's claims folder 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.  All tests and studies 
deemed necessary by the examiner should 
be performed and the findings reported in 
detail.  Based on a review of the claims 
file and the clinical findings of the 
examination, the examiner is requested to 
identify any current knee disability and 
associated symptomatology.  The examiner 
is also requested to offer an opinion as 
to whether the veteran's knee disability, 
if any, is at least as likely as not 
related to the veteran's period of active 
service.  A complete rationale for any 
opinion expressed should be provided.  

4.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either favorable or unfavorable, 
as to the ultimate outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



